Memorandum Opinion
This civil case involves a question of damages arising out of the sale of a used car. The Justice of the Newport District Court (Fairbanks, J.) appointed a Master, R. Wells Chandler, Esq., to hear the case. The master rendered a report recommending a verdict for the plaintiff in the amount of $550. The recommendation was approved by the judge and a verdict was rendered in accordance therewith. The defendant appealed.
We must vacate the appointment of the master and the subsequent verdict because there is no authority in the district courts to refer cases to masters. RSA 502-A:5 (Supp. 1979) provides authority for special justices as follows:
*991“If the justice and special justice of a district court are disqualified or unable from any cause to sit in any case a member of the bar of New Hampshire who is a disinterested justice of the peace within the district, or a disinterested justice or special justice from another district court, attending upon written request of the justice, may hear and determine the case and issue final process therein, and he shall keep a record thereof, which shall be kept with and constitute a part of the records of said court, all of which shall have like effects as if it were heard and determined by the justice of said court.”
Accordingly, we vacate the proceedings below and remand for a trial before a justice, special justice, or acting justice.

Remanded.